Title: To Thomas Jefferson from Albert Gallatin, 12 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     12th Oct. 1808
                  
                  On account of a suit against the collector of Boston, your signature to the endorsement of the enclosed letter, signifying your confirmation of a detention is wanted.
                  To whom shall I apply for a successor to Cross the collector of Newbury-port? Perhaps Gen. Dearborn may say. I know no nearer or better person to apply to than one of the Crowninshields.
                  I certainly cannot object to B. Harrison’s appointment if you do not. I know nothing of his qualifications; and you understand how far the humane ground of his appointment may be viewed & avowed in Virginia. Will it produce any bad effect at this critical moment?
                   Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               